Case 2:20-cv-14328-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

                                         2:20-cv-14328
                      Civil Action No. _________________________________

  VIRGINIA Y. EBANKS, individually, and
  on behalf of all others similarly situated,

         Plaintiff,

  v.

  VIKING CLIENT SERVICES, LLC,

        Defendant.
  _______________________________________/

                                  CLASS ACTION COMPLAINT

         NOW COMES, VIRGINIA Y. EBANKS, individually, and on behalf of all others

  similarly situated, through her undersigned counsel, complaining of VIKING CLIENT

  SERVICES, LLC, as follows:

                                    NATURE OF THE ACTION

         1.      This action seeks redress for Defendant’s violation(s) of the Fair Debt Collection

  Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                   JURISDICTION AND VENUE

         2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES
         4.      VIRGINIA Y. EBANKS (“Plaintiff”) is a natural person, over 18-years-of-age,

  who at all times relevant resided in Port St. Lucie, Florida.

         5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).


                                                    1
Case 2:20-cv-14328-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 2 of 8



         6.      VIKING CLIENT SERVICES, LLC (“Defendant”) is a limited liability company

  organized and existing under the laws of the State of Minnesota.

         7.      Defendant maintains its principal place of business at 7500 Office Ridge Circle,

  Suite 100, Eden Prairie, Minnesota 55344.

         8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

  purpose of Defendant’s business is the collection of debt owed to others.

                                   FACTUAL ALLEGATIONS
         9.      Plaintiff applied for and obtained a Kohl’s Inc. credit card.

         10.     Plaintiff made various charges to the credit card for personal purposes.

         11.     Due to financial difficultly, Plaintiff defaulted on her Kohl’s, Inc. credit card

  account (“subject debt”).

         12.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).

         13.     The subject debt was eventually placed with Defendant for collection.

         14.     On September 2, 2020, Defendant mailed Plaintiff a letter in an attempt to collect

  the subject debt (“Defendant’s Collection Letter”).

         15.     Defendant’s Collection Letter depicted, in pertinent part, as follows:




                                                   2
Case 2:20-cv-14328-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 3 of 8




         16.     Defendant’s Collection Letter is a “communication” as defined by 15 U.S.C. §

  1692a(2).

         17.     Defendant’s Collection Letter did not conspicuously identify the current creditor

  as required by §1692g(a)(2) of the FDCPA.

         18.     Specifically, Defendant’s Collection Letter identified “Capital One, N.A.” as the

  “Original Creditor” and “Creditor” but did not identify the current creditor.

         19.     Moreover, Defendant’s Collection Letter represented that “Kohl’s, Inc. has

  assigned the above account to Viking Client Services, LLC for collections.”

         20.     Accordingly, Defendant’s Collection Letter confused Plaintiff as she was unable to

  determine whether “Kohl’s Inc.” or “Capital One, N.A.” was the current creditor to whom the

  subject debt is owed to.

         21.     Moreover, the identity of the current creditor was further obscured by the

  conflicting representations that “Capital One, N.A.” was the “Creditor” while “Kohl’s Inc.” was

  the entity that placed the subject debt with Defendant for collection.


                                                   3
Case 2:20-cv-14328-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 4 of 8



         22.     Accordingly, Defendant’s Collection Letter failed to conspicuously identify the

  current creditor as required by the FDCPA.

         23.     The confusing presentation in Defendant’s Collector Letter impacted Plaintiff’s

  decision to pay the subject debt.

         24.     Accordingly, Plaintiff was deprived of her right to receive critical information

  required by the FDCPA.

                                       CLASS ALLEGATIONS

         25.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

  though fully set forth herein.

         26.     Plaintiff brings this action pursuant to and Fed. R. Civ. P. 23, individually, and on

  behalf of all others similarly situated (“Putative Class”).

         27.     The Putative Class is defined as follows:

         All natural persons residing in the State of Florida (a) that received a
         correspondence from Defendant; (b) attempting to collect a consumer debt placed
         by Kohl’s Inc. with Defendant for collection; (c) that failed to conspicuously
         identify the current creditor; (d) within the one (1) year preceding the date of this
         complaint through the date of class certification.

         28.     The following individuals are excluded from the Putative Class: (1) any Judge

  presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

  parents, successors, predecessors, and any entity in which Defendant or their parents have a

  controlling interest and their current or former employees, officers and directors; (3) Plaintiff’s

  attorneys; (4) persons who properly execute and file a timely request for exclusion from the

  Putative Class; (5) the legal representatives, successors or assigns of any such excluded persons;

  and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

  released.

                                                    4
Case 2:20-cv-14328-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 5 of 8



           A.     Numerosity:

           29.    Upon information and belief, Defendant mailed hundreds of similar letters to

  consumers nationwide.

           30.    The exact number of members of the Putative Class are unknown and not available

  to Plaintiff at this time, but it is clear that individual joinder is impracticable.

           31.    Members of the Putative Class can be objectively identified from records of

  Defendant to be gained in discovery.

           B.     Commonality and Predominance:

           32.    There are many questions of law and fact common to the claims of Plaintiff and the

  Putative Class, and those questions predominate over any questions that may affect individual

  members of the Putative Class.

           C.     Typicality:

           33.    Plaintiff’s claims are representative of the claims of other members of the Putative

  Class.

           34.    Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

  members of the Putative Class are entitled to damages as result of Defendant’s conduct.

           D.     Superiority and Manageability:

           35.    This case is also appropriate for class certification as class proceedings are superior

  to all other available methods for the efficient and fair adjudication of this controversy.

           36.    The damages suffered by the individual members of the Putative Class will likely

  be relatively small, especially given the burden and expense required for individual prosecution.

           37.    By contrast, a class action provides the benefits of single adjudication, economies

  of scale, and comprehensive supervision by a single court.


                                                      5
Case 2:20-cv-14328-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 6 of 8



           38.    Economies of effort, expense, and time will be fostered and uniformity of decisions

  ensured.

           E.     Adequate Representation:

           39.    Plaintiff will adequately and fairly represent and protect the interests of the Putative

  Class.

           40.    Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

  has no defenses unique to Plaintiff.

           41.    Plaintiff has retained competent and experienced counsel with substantial

  experience in consumer law.

                                         CLAIMS FOR RELIEF

                                              COUNT I:
                    Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
                     (On behalf of Plaintiff and the Member of Putative Class)

           42.    All Paragraphs of this Complaint are expressly adopted and incorporated herein as

  though fully set forth herein.

                                   Violation(s) of 15 U.S.C. § 1692g

           43.    Section 1692g(a) of the FDCPA provides:

           (a) Within five days after the initial communication with a consumer in connection
           with the collection of any debt, a debt collector shall, unless the following
           information is contained in the initial communication or the consumer has paid the
           debt, send the consumer a written notice containing –

                  (1)    the amount of the debt;

                  (2)    the name of the creditor to whom the debt is owed;

                  (3)    a statement that unless the consumer, within thirty days after receipt
                         of the notice, disputes the validity of the debt, or any portion thereof,
                         the debt will be assumed to be valid by the debt collector;


                                                     6
Case 2:20-cv-14328-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 7 of 8



                 (4)     a statement that if the consumer notifies the debt collector in writing
                         within the thirty-day period that the debt or any portion thereof, is
                         disputed, the debt collector will obtain verification of the debt or a
                         copy of a judgment against the consumer and a copy of such
                         verification or judgment against the consumer and a copy of such
                         verification or judgment will be mailed to the consumer by the debt
                         collector; and

                 (5)     a statement that, upon the consumer’s written request within the
                         thirty-day period, the debt collector will provide the consumer with
                         the name and address of the original creditor, if different from the
                         current creditor.

                 (emphasis added).

         44.     Section 1692g of the FDCPA requires debt collectors to make certain disclosures,

  including the identity of the current creditor.

         45.     Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with

  the disclosures required by the FDCPA

         46.     As set forth above, Defendant’s Collection Letter violated §1692g(a)(2) because it

  failed to conspicuously identify the current creditor to whom the debt is owed. See Steffek v.

  Client Services, Inc., 948 F.3d 761, 765 (7th Cir. 2020) (finding that the mere presence of the

  correct name of the current creditor is insufficient to satisfy the requirements of §1692g(a)(2)).

         47.     As pled above, Plaintiff was deprived of critical information required by the

  FDCPA and the confusing presentation in Defendant’s Collection Letter impacted Plaintiff’s

  decision to pay the subject debt.

         WHEREFORE, Plaintiff requests the following relief:

         A.      Declaring that Defendant’s Collection Letter violates Section 1692g(a)(2) of the

                 FDCPA;

         B.      Enjoining Defendant from sending similar collection letters to consumers;


                                                    7
Case 2:20-cv-14328-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 8 of 8



        C.     Awarding Plaintiff statutory and actual damages, in an amount to be determined at

               trial, for the underlying FDCPA violations;

        D.     Awarding Class Members statutory damages and actual damages;

        E.     Awarding Plaintiff her costs and reasonable attorney’s fees pursuant to 15 U.S.C.

               §1692k; and

        F.     Awarding any relief as this Honorable Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

 Dated: September 17, 2020                            Respectfully submitted,

                                                      VIRGINIA Y. EBANKS

                                                      By: Alexander J. Taylor

                                                      Alexander J. Taylor, Esq.
                                                      Florida Bar No. 1013947
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      ataylor@sulaimanlaw.com




                                                  8
